Fer Curiam.

The defendant, as a notary, was bound only to demand payment of the note, and to make his protest in case of non-payment. It was no part of his official duty to give the notice to the indorsers. His special undertaking to Atlcinson, that he would give such notice, will not enure to the benefit of the plaintiff. The promise was to Atlcinson, who has no further claim or demand, nor any cause of action against the defendant, since he has been paid the full amount of the note.
Rule refused.